Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to Application No. 17/105,091 filed 11/25/2020.  Claims 1-20 are pending and have been examined.
The information disclosure statements (IDS) submitted on 11/25/2020 and 03/05/2021 were considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8-13 and 15-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Guan et al. (US 11,087,271), herein Guan.
Consider claim 1, Guan clearly teaches an apparatus comprising: 

a display; (Fig. 2: Output device 258, col. 15 line 66 to col. 16 line 2) and 
(Fig. 2: Processor 202, col. 16 lines 3-18) the hardware processor configured to: 

display, in a first region of the display, a virtual shopping cart; (Figs. 14 and 15: A representation of what items are in the virtual cart is presented, col. 26 lines 32-36, col. 27 lines 10-14 and 25-39.)

receive information indicating that an algorithm determined that a first physical item was selected by a person during a shopping session in a physical store, wherein the algorithm determined that the first physical item was selected by the person based on a set of inputs received from sensors located within the physical store; (Event recognition module 234 processes sensor data 220 to determine items selected by a shopper, col. 3 lines 7-35, col. 13 line 8 to col. 14 line 11.)

in response to receiving the information indicating that the algorithm determined that the first item was selected: (Events may be confirmed by human review, col. 3 lines 36-42.)

display, in a second region of the display, a first virtual item, the first virtual item comprising a graphical representation of the first physical item; (Fig. 4: Answer area 402 includes item images 404, col. 18 lines 34-39.)

display, in a third region of the display, a first rack video captured during the shopping session of the person in the physical store, the first rack video captured by a first rack camera of a set of rack cameras located in the physical store, the first rack camera directed at a first physical rack of a set of physical racks located in the physical store, the first physical rack comprising the first physical item; (Figs. 1 and 3: Selected video area 126 displays video of the shoppers, shelves and items, col. 6 lines 37-45, col. 7 lines 11-14, col. 9 lines 49-54, col. 16 lines 47-52)

in response to displaying the first rack video, receive information identifying the first virtual item, wherein the first rack video depicts that the person selected the first physical item while interacting with the first physical rack; (Fig. 4: The associate identifies the item selected by the shopper, col. 18 line 26 to col. 19 line 27.) and 

in response to receiving the information identifying the first virtual item, store the first virtual item in the virtual shopping cart. (col. 5 lines 3-8)

Consider claim 2, Guan clearly teaches the hardware processor is further configured to: 
(Event recognition module 234 processes sensor data 220 to determine items selected by a shopper, col. 3 lines 7-35, col. 13 line 8 to col. 14 line 11.)

in response to receiving the information indicating that the algorithm determined that the second item was selected: (Events may be confirmed by human review, col. 3 lines 36-42.)

display, in the second region of the display, a second virtual item, the second virtual item comprising a graphical representation of the second physical item; (Fig. 4: Answer area 402 includes item images 404, col. 18 lines 34-39.)

display, in the third region of the display, a second rack video captured during the shopping session of the person in the physical store, the second rack video captured by a second rack camera of the set of rack cameras located in the physical store, the second rack camera directed at a second physical rack of a set of physical racks located in the physical store, the second physical rack comprising the second physical item; (Figs. 1 and 3: Selected video area 126 displays video of the shoppers, shelves and items, col. 6 lines 37-45, col. 7 lines 11-14, col. 9 lines 49-54, col. 16 lines 47-52)

in response to displaying the second rack video, receive information identifying the second virtual item, wherein the second rack video depicts that the person selected the second physical item while interacting with the second physical rack; (Fig. 4: The associate identifies the item selected by the shopper, col. 18 line 26 to col. 19 line 27.) and 

in response to receiving the information identifying the second virtual item, store the second virtual item in the virtual shopping cart.  (col. 5 lines 3-8)

Consider claim 3, Guan clearly teaches the hardware processor is further configured to: 

receive information indicating that the algorithm determined that a second physical item was selected by the person during the shopping session in the physical store, wherein the algorithm determined that the second (Event recognition module 234 processes sensor data 220 to determine items selected by a shopper, col. 3 lines 7-35, col. 13 line 8 to col. 14 line 11.)

in response to receiving the information indicating that the algorithm determined that the second physical item was selected: (Events may be confirmed by human review, col. 3 lines 36-42.)

display, in the second region of the display, a second virtual item, the second virtual item comprising a graphical representation of the second physical item; (Fig. 4: Answer area 402 includes item images 404, col. 18 lines 34-39.)

display, in the third region of the display, a second rack video captured during the shopping session of the person in the physical store, the second rack video captured by a second rack camera of the set of rack cameras located in the physical store, the second rack camera directed at a second physical rack of a set of physical racks located in the physical store, the second physical rack comprising the second physical item; (Figs. 1 and 3: Selected video area 126 displays video of the shoppers, shelves and items, col. 6 lines 37-45, col. 7 lines 11-14, col. 9 lines 49-54, col. 16 lines 47-52)

in response to displaying the second rack video, receive information indicating that the person did not select the second physical item during the shopping session, wherein the second rack video does not depict that the person selected the second physical item while interacting with the second physical rack; and in response to receiving the information indicating that the person did not select the second physical item, remove the second virtual item from the second region of the display. (Figs. 14 and 15: The associate identifies that item was not selected by the shopper and removes the item, col. 26 lines 39-42, col. 27 lines 30-39.)

Consider claim 4, Guan clearly teaches in response to receiving the information indicating that the algorithm determined that the second physical item was selected, the hardware processor is further configured to: 

display, in a fourth region of the display, a virtual rack configured to emulate the second physical rack, wherein the virtual rack comprises a first virtual shelf, the first virtual shelf comprising the second virtual item (Fig. 4: Item images 404 include images which correspond to the items 108 on the same shelf as the selected item, col. 18 lines 34-39.)

receive information identifying the third virtual item, wherein the second rack video depicts that the person selected the third physical item while interacting with the second physical rack; (Fig. 4: The associate identifies the item selected by the shopper, col. 18 line 26 to col. 19 line 27.) and 

in response to receiving the information identifying the third virtual item, store the third virtual item in the virtual shopping cart. (col. 5 lines 3-8)

Consider claim 5, Guan clearly teaches the hardware processor is further configured, in response to receiving the information indicating that the person did not select the second physical item, to: attach metadata to the set of inputs received from the sensors located within the physical store, the metadata indicating that the person did not select the second physical item; and use the set of inputs to train the algorithm. (col. 15 lines 4-19)

Consider claim 6, Guan clearly teaches the first rack video captures a portion of the shopping session. (Fig. 1, col. 6 line 62 to col. 7 line 15)

Consider claim 8, Guan clearly teaches a method comprising: 

displaying, in a first region of the display, a virtual shopping cart; (Figs. 14 and 15: A representation of what items are in the virtual cart is presented, col. 26 lines 32-36, col. 27 lines 10-14 and 25-39.)

receiving information indicating that an algorithm determined that a first physical item was selected by a person during a shopping session in a physical store, wherein the algorithm determined that the first physical item was selected by the person based on a set of inputs received from sensors located within the physical store; (Event recognition module 234 processes sensor data 220 to determine items selected by a shopper, col. 3 lines 7-35, col. 13 line 8 to col. 14 line 11.)

in response to receiving the information indicating that the algorithm determined that the first item was selected: (Events may be confirmed by human review, col. 3 lines 36-42.)

(Fig. 4: Answer area 402 includes item images 404, col. 18 lines 34-39.)

displaying, in a third region of the display, a first rack video captured during the shopping session of the person in the physical store, the first rack video captured by a first rack camera of a set of rack cameras located in the physical store, the first rack camera directed at a first physical rack of a set of physical racks located in the physical store, the first physical rack comprising the first physical item; (Figs. 1 and 3: Selected video area 126 displays video of the shoppers, shelves and items, col. 6 lines 37-45, col. 7 lines 11-14, col. 9 lines 49-54, col. 16 lines 47-52)

in response to displaying the first rack video, receiving information identifying the first virtual item, wherein the first rack video depicts that the person selected the first physical item while interacting with the first physical rack; (Fig. 4: The associate identifies the item selected by the shopper, col. 18 line 26 to col. 19 line 27.) and 

in response to receiving the information identifying the first virtual item, storing the first virtual item in the virtual shopping cart. (col. 5 lines 3-8)

Consider claim 9, Guan clearly teaches: 

receiving information indicating that the algorithm determined that a second physical item was selected by the person during the shopping session in the physical store, wherein the algorithm determined that the second physical item was selected by the person based on the set of inputs received from the sensors located within the physical store; (Event recognition module 234 processes sensor data 220 to determine items selected by a shopper, col. 3 lines 7-35, col. 13 line 8 to col. 14 line 11.)

in response to receiving the information indicating that the algorithm determined that the second item was selected: (Events may be confirmed by human review, col. 3 lines 36-42.)

displaying, in the second region of the display, a second virtual item, the second virtual item comprising a graphical representation of the second physical item; (Fig. 4: Answer area 402 includes item images 404, col. 18 lines 34-39.)
(Figs. 1 and 3: Selected video area 126 displays video of the shoppers, shelves and items, col. 6 lines 37-45, col. 7 lines 11-14, col. 9 lines 49-54, col. 16 lines 47-52)

in response to displaying the second rack video, receiving information identifying the second virtual item, wherein the second rack video depicts that the person selected the second physical item while interacting with the second physical rack; (Fig. 4: The associate identifies the item selected by the shopper, col. 18 line 26 to col. 19 line 27.) and 

in response to receiving the information identifying the second virtual item, storing the second virtual item in the virtual shopping cart. (col. 5 lines 3-8)

Consider claim 10, Guan clearly teaches: 

receiving information indicating that the algorithm determined that a second physical item was selected by the person during the shopping session in the physical store, wherein the algorithm determined that the second physical item was selected by the person based on the set of inputs received from the sensors located within the physical store; (Event recognition module 234 processes sensor data 220 to determine items selected by a shopper, col. 3 lines 7-35, col. 13 line 8 to col. 14 line 11.)

in response to receiving the information indicating that the algorithm determined that the second physical item was selected: (Events may be confirmed by human review, col. 3 lines 36-42.)

displaying, in the second region of the display, a second virtual item, the second virtual item comprising a graphical representation of the second physical item; (Fig. 4: Answer area 402 includes item images 404, col. 18 lines 34-39.)

displaying, in the third region of the display, a second rack video captured during the shopping session of the person in the physical store, the second rack video captured by a second rack camera of the set of rack (Figs. 1 and 3: Selected video area 126 displays video of the shoppers, shelves and items, col. 6 lines 37-45, col. 7 lines 11-14, col. 9 lines 49-54, col. 16 lines 47-52)

in response to displaying the second rack video, receiving information indicating that the person did not select the second physical item during the shopping session, wherein the second rack video does not depict that the person selected the second physical item while interacting with the second physical rack; and in response to receiving the information indicating that the person did not select the second physical item, removing the second virtual item from the second region of the display. (Figs. 14 and 15: The associate identifies that item was not selected by the shopper and removes the item, col. 26 lines 39-42, col. 27 lines 30-39.)

Consider claim 11, Guan clearly teaches in response to receiving the information indicating that the algorithm determined that the second physical item was selected, the method further comprises: 

displaying, in a fourth region of the display, a virtual rack configured to emulate the second physical rack, wherein the virtual rack comprises a first virtual shelf, the first virtual shelf comprising the second virtual item and a third virtual item, wherein the third virtual item comprises a graphical representation of a third physical item; (Fig. 4: Item images 404 include images which correspond to the items 108 on the same shelf as the selected item, col. 18 lines 34-39.)

receiving information identifying the third virtual item, wherein the second rack video depicts that the person selected the third physical item while interacting with the second physical rack; (Fig. 4: The associate identifies the item selected by the shopper, col. 18 line 26 to col. 19 line 27.) and 

in response to receiving the information identifying the third virtual item, storing the third virtual item in the virtual shopping cart. (col. 5 lines 3-8)

Consider claim 12, Guan clearly teaches in response to receiving the information indicating that the person did not select the second physical item: attaching metadata to the set of inputs received from the sensors located within the physical store, the metadata indicating that the person did not select the second (col. 15 lines 4-19)

Consider claim 13, Guan clearly teaches the first rack video captures a portion of the shopping session. (Fig. 1, col. 6 line 62 to col. 7 line 15)

Consider claim 15, Guan clearly teaches an apparatus comprising: 

a display; (Fig. 2: Output device 258, col. 15 line 66 to col. 16 line 2) and 

a hardware processor communicatively coupled to the display, (Fig. 2: Processor 202, col. 16 lines 3-18) the hardware processor configured to: 

display, in a first region of the display, a virtual shopping cart; (Figs. 14 and 15: A representation of what items are in the virtual cart is presented, col. 26 lines 32-36, col. 27 lines 10-14 and 25-39.)

receive information indicating that an algorithm determined that a first physical item was selected by a person during a shopping session in a physical store, wherein the algorithm determined that the first physical item was selected by the person based on a set of inputs received from sensors located within the physical store; (Event recognition module 234 processes sensor data 220 to determine items selected by a shopper, col. 3 lines 7-35, col. 13 line 8 to col. 14 line 11.)

in response to receiving the information indicating that the algorithm determined that the first item was selected: (Events may be confirmed by human review, col. 3 lines 36-42.)

display, in a second region of the display, a first virtual item, the first virtual item comprising a graphical representation of the first physical item; (Fig. 4: Answer area 402 includes item images 404, col. 18 lines 34-39.)

display, in a third region of the display, a first rack video captured during the shopping session of the person in the physical store, the first rack video captured by a first rack camera of a set of rack cameras located in the physical store, the first rack camera directed at a first physical rack of a set of physical racks located in the physical store, the first physical rack comprising the first physical item; (Figs. 1 and 3: Selected video area 126 displays video of the shoppers, shelves and items, col. 6 lines 37-45, col. 7 lines 11-14, col. 9 lines 49-54, col. 16 lines 47-52)

(Figs. 14 and 15: The associate identifies that item was not selected by the shopper and removes the item, col. 26 lines 39-42, col. 27 lines 30-39.)

Consider claim 16, Guan clearly teaches in response to receiving the information indicating that the algorithm determined that the first physical item was selected, the hardware processor is further configured to: 

display, in a fourth region of the display, a virtual rack configured to emulate the first physical rack, wherein the virtual rack comprises a first virtual shelf, the first virtual shelf comprising the first virtual item and a second virtual item, wherein the second virtual item comprises a graphical representation of a second physical item; (Fig. 4: Item images 404 include images which correspond to the items 108 on the same shelf as the selected item, col. 18 lines 34-39.)

receive information identifying the second virtual item, wherein the first rack video depicts that the person selected the second physical item while interacting with the first physical rack; (Fig. 4: The associate identifies the item selected by the shopper, col. 18 line 26 to col. 19 line 27.) and 

in response to receiving the information identifying the second virtual item, store the second virtual item in the virtual shopping cart. (col. 5 lines 3-8)

Consider claim 17, Guan clearly teaches the hardware processor is further configured to: display an image of the person; and in response to displaying the first rack video, receive an indication that the first rack video does not depict the person. (Fig. 3: Secondary candidates 314 can display images of everyone in the facility including people not depicted in the selected videos, col. 18 lines 2-4.  The associate may select person A, B or C depicted in the videos, col. 18 lines 19-21.)

Consider claim 18, Guan clearly teaches the indication that the first rack video does not depict the person comprises an indication that the first rack video depicts that a second person selected the first physical item while interacting with (The associate may select person A, B or C depicted in the videos, col. 18 lines 19-21.)

Consider claim 19, Guan clearly teaches the first rack video captures a portion of the shopping session. (Fig. 1, col. 6 line 62 to col. 7 line 15)

Consider claim 20, Guan clearly teaches the hardware processor is further configured, in response to receiving the information indicating that the person did not select the first physical item, to: attach metadata to the set of inputs received from the sensors located within the physical store, the metadata indicating that that the person did not select the first physical item; and use the set of inputs to train the algorithm. (col. 15 lines 4-19)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Guan et al. (US 11,087,271) in view of Chen (US 2012/0215656).
Consider claim 7, Guan clearly teaches the information identifying the first virtual item.

However, Guan does not explicitly teach information associated with dragging and dropping the first virtual item from the second region of the display to the virtual cart.

In an analogous art, Chen, which discloses an interface for shopping, clearly teaches information associated with dragging and dropping the first virtual item from the second region of the display to the virtual cart. (Figs. 5 and 6, [0026])

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Guan by information associated with dragging and dropping the first virtual item from the second region of the display to the virtual cart, as taught by Chen, to achieve the predictable result of selecting items to add to the virtual shopping cart.
	
Consider claim 14, Guan combined with Chen clearly teaches the information identifying the first virtual item comprises information associated with dragging and dropping the first virtual item from the second region of the display to the virtual cart. (Figs. 5 and 6, [0026] Chen)

Conclusion
In the case of amending the claimed invention, applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN R SCHNURR/           Primary Examiner, Art Unit 2425